1
2
3
4                            UNITED STATES DISTRICT COURT
5                          SOUTHERN DISTRICT OF CALIFORNIA
6
7    SANDRA BROWN,                                      Case No.: 18cv2286 JM (WVG)
8                                      Plaintiff,
                                                        ORDER GRANTING DEFENDANT’S
9    v.                                                 MOTION TO DISMISS
10   STARBUCKS CORPORATION,
11                                   Defendant.

12
13         Defendant Starbucks Corporation (“Starbucks”) moves to dismiss Plaintiff Sandra
14   Brown’s complaint under Rules 12(b)(6) and 12(b)(2) and to strike Plaintiff’s nationwide
15   class allegations. (Doc. No. 8.) Plaintiff opposes. (Doc. No. 9.) On January 8, 2019, the
16   court took this matter under submission. Having carefully considered the moving papers
17   and parties’ arguments, the court grants Starbucks’ motion to dismiss under Rule 12(b)(6).
18                                      BACKGROUND
19         Brown asserts eight claims on behalf of herself and putative class members: (1) fraud
20   by omission, (2) negligent misrepresentation, (3) violation of the California Consumers
21   Legal Remedies Act, Cal. Civ. Code § 1750 et seq. (“CLRA”), (4) violation of § 17200 of
22   the California Business & Professions Code (“UCL”) for unlawful business practices,
23   (5) violation of § 17200 of the UCL for unfair business practices, (6) violation of
24   California’s False Advertising Law, Business and Professions Code § 17500 et seq.
25   (“FAL”), (7) breach of express warranties, and (8) breach of implied warranties. (Doc. No.
26   1, “Compl.”)
27         Brown alleges that the packaging of Starbucks’ “Sour Gummies” product (the
28   “Gummies”) gives the misleading “impression” that the candies contain only natural

                                                    1

                                                                                18cv2286 JM (WVG)
1    ingredients.                       The front packaging states—“Apple, watermelon, tangerine and lemon
2    flavored candies.” (Doc. No. 8-3, Exh. A, “Gummies Packaging” at 2.) 1
3
4
5
6
7
8
9
10   An ingredients list on the back packaging states that the Gummies contain “sugar,
11   cornstarch, fumaric acid, citric acid, fruit juice concentrates (tangerine, apple, lemon),
12   pectin, sodium citrate, color added (saffron, annatto, vegetable and spirulina extracts),
13   natural flavors.” (Doc. No. 8-3 at 3.)2 Fumaric acid is an artificial ingredient. (Compl. ¶¶
14   32, 36-38.)
15
16
17
18
19
20
21                  When she purchased the Gummies, Brown sought a product that was “flavored only
22   with the natural ingredients claimed on the label and which did not contain artificial
23                                                                    

24   1
       Starbucks requests the court take judicial notice of images of the product’s packaging.
25   (Doc. No. 8-4.) Brown does not oppose this request. The court grants Starbucks’s request
     as the images are not subject to reasonable dispute. See Fed. R. Evid. 201; Kanfer v.
26   Pharmacare US, Inc., 142 F. Supp. 3d 1091, 1098-99 (S.D. Cal. 2015) (“Courts addressing
27   motions to dismiss product-labeling claims routinely take judicial notice of images of the
     product packaging.”) (collecting cases).
28   2
       All page citations refer to those generated by the court’s CM/ECF system.
                                                                         2

                                                                                            18cv2286 JM (WVG)
1    flavoring.” (Compl. ¶ 57.) Brown paid a premium for the Gummies because she believed
2    the product was “naturally-flavored,” and would not have purchased the product if she
3    knew it contained artificial ingredients.
4                   Brown alleges that California law required Starbucks to disclose that the Gummies
5    contained artificial ingredients on the front packaging. Brown alleges that, among other
6    violations, Starbucks violated two federal Food and Drug Administration (“FDA”)
7    regulations—21 C.F.R. § 101.22, which regulates the labelling of food containing artificial
8    ingredients, and 21 C.F.R. § 102.5, which requires food labels to accurately identify and
9    describe the basic nature of the food or its characterizing properties or ingredients.3 Brown
10   relied on “the omission of the fact that this Product contained artificial flavoring” on the
11   front packaging to conclude that the Gummies were “naturally-flavored.” (Compl. ¶ 77.)
12   Failing to inform the consumer that the Gummies contain artificial ingredients on the front
13   packaging, Brown alleges, “falsely informs the consumer, by operation of law, that the
14   Product is flavored only with natural juices or flavors.” (Compl. ¶ 35.)
15                                                                       LEGAL STANDARDS
16                  A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) challenges the
17   legal sufficiency of the pleadings. To overcome such a motion, the complaint must contain
18   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
19   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff
20   pleads factual content that allows the court to draw the reasonable inference that
21   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
22   (2009). Facts merely consistent with a defendant’s liability are insufficient to survive a
23   motion to dismiss because they establish only that the allegations are possible rather than
24
                                                                      
25
     3
       These FDA regulations are incorporated into California’s Sherman Food, Drug, and
26   Cosmetic Act (“Sherman Act”), Cal. Health & Safety Code § 109875 et seq. See Sherman
27   Act § 110100 (“All food labeling regulations and any amendments to those regulations
     adopted pursuant to the federal acts in effect on January 1, 1993, or adopted on or after that
28   date shall be the food regulations of this state.”).
                                                                              3

                                                                                           18cv2286 JM (WVG)
1    plausible. Id. at 678-79. The court must accept as true the facts alleged in a well-pled
2    complaint, but mere legal conclusions are not entitled to an assumption of truth. Id. The
3    court must construe the pleading in the light most favorable to the non-moving party.
4    Concha v. London, 62 F.3d 1493, 1500 (9th Cir. 1995).
5          Under Federal Rule of Civil Procedure 9(b), a plaintiff must plead fraud with
6    particularity. “Averments of fraud must be accompanied by the who, what, when, where,
7    and how of the misconduct charged.” Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097,
8    1103 (9th Cir. 2003) (internal quotation marks omitted). Even if “fraud is not a necessary
9    element of a [particular] claim,” Rule 9(b) will apply if the plaintiff has “allege[d] a unified
10   course of fraudulent conduct and rel[ied] entirely on that course of conduct as the basis of
11   [the] claim.” Id. at 1103.
12                                          DISCUSSION
13         Starbucks moves to dismiss Brown’s complaint for failure to state a claim and for
14   lack of personal jurisdiction over Starbucks for claims asserted by out-of-state class
15   members. Starbucks also moves to strike Brown’s nationwide class allegations. The court
16   finds that Brown fails to a state any claim and dismisses the complaint under Rule 12(b)(6).
17      A. CLRA, FAL, and UCL Claims
18         The CLRA, FAL, and UCL are California consumer protection statutes. The UCL
19   prohibits “unfair competition,” which is defined as “any unlawful, unfair or fraudulent
20   business act or practice.” Cal. Bus. & Prof. Code § 17200. Under the FAL, it is unlawful
21   to make or disseminate any statement concerning property or services that is “untrue or
22   misleading.” Id. § 17500. The CLRA prohibits “unfair methods of competition and unfair
23   or deceptive acts or practices.” Cal. Civ. Code § 1770.
24         The UCL, FAL, and CLRA prohibit “not only advertising which is false, but also
25   advertising which although true, is either actually misleading or which has a capacity,
26   likelihood or tendency to deceive or confuse the public.” Kasky v. Nike, Inc., 27 Cal. 4th
27   939, 951 (2002) (quoting Leoni v. State Bar, 39 Cal. 3d 609 (1985)); Colgan v. Leatherman
28   Tool Group, Inc., 135 Cal. App. 4th 663, 680 (2006). Plaintiff’s claims for misleading
                                                    4

                                                                                    18cv2286 JM (WVG)
1    advertising under the UCL, FAL, and CLRA are governed by the “reasonable consumer”
2    test. Williams v. Gerber Prod. Co., 552 F.3d 934, 938 (9th Cir. 2008) (citing Freeman v.
3    Time, Inc., 68 F.3d 285, 289 (9th Cir. 1995)). Under this standard, Plaintiff must “show
4    that ‘members of the public are likely to be deceived.’” Id. Although the “reasonable
5    consumer” is not one who is “versed in the art of inspecting and judging a product,” Yumul
6    v. Smart Balance, Inc., 733 F. Supp. 2d 1117, 1125 (C.D. Cal. 2010), this test nonetheless
7    “requires more than a mere possibility that [a product’s] label ‘might conceivably be
8    misunderstood by some few consumers viewing it in an unreasonable manner.’” Ebner v.
9    Fresh, Inc., 838 F.3d 958, 965 (9th Cir. 2016) (quoting Lavie v. Procter & Gamble Co.,
10   105 Cal. App. 4th 496 (2003)). “Rather, the reasonable consumer standard requires a
11   probability ‘that a significant portion of the general consuming public or of targeted
12   consumers, acting reasonably in the circumstances, could be misled.’” Id.
13                  The question of whether a business practice is “deceptive” in most cases presents a
14   question of fact not amenable to resolution on a motion to dismiss. See Williams, 552 F.3d
15   at 938. “However, in certain instances, [a] [c]ourt can properly make this determination
16   and resolve such claims based on its review of the product packaging.” Pelayo v. Nestle
17   USA, Inc., 989 F. Supp. 2d 973, 978 (C.D. Cal. 2013).
18                  Brown does not dispute that her UCL, FAL, and CLRA claims are based on
19   Starbucks’ allegedly misleading advertising. (Doc. No. 9.) The court, like Brown, applies
20   the “reasonable consumer” standard to these claims. See Williams, 552 F.3d at 938.4
21
                                                                      
22
     4
23     To the extent Brown’s claim for violation of the UCL’s unlawful business practices prong
     is predicated on violation of a provision not governed by the reasonable consumer standard,
24   this claim is dismissed for failure to satisfy Rule 8. The complaint does not identify
25   precisely which statutes and/or regulations are the predicate for Brown’s claim for violation
     of the unlawful prong of the UCL. (See Compl. ¶ 131 (alleging “[a]mong other violations,
26   . . . [Starbucks] violated U.S. FDA and California packaging and labeling regulations”); Id.
27   ¶ 130 (alleging Starbucks’ actions were “unlawful under, inter alia, FDA regulations and
     California’s Sherman Law”).) Brown’s opposition also fails to specifically identify the
28   predicate provision or the standard governing this provision.
                                                                         5

                                                                                       18cv2286 JM (WVG)
1    Starbucks argues that a reasonable consumer would not be misled by the Gummies’
2    packaging. Brown argues that the Gummies packaging “methodically lists each and every
3    fruit flavor on the front of the Product (an affirmative misrepresentation), while failing to
4    disclose the source or origin of these flavors (an omission).” (Doc. No. 9 at 11.) In other
5    words, “[b]y operation of California law, identifying [the four fruit] flavors by name on the
6    Product label without any qualifying language warrants to the consumer that Product is
7    flavored only with natural flavors.” (Compl. ¶ 30.)
8          The complaint fails to plausibly allege that a reasonable consumer would be misled
9    by the Gummies’ packaging. The four themes of “reasonable consumer” jurisprudence
10   identified by the court in Brady v. Bayer Corporation are instructive here. See Brady v.
11   Bayer Corp., 26 Cal. App. 5th 1156, 1172 (Ct. App. 2018) (identifying four themes—
12   “literal truth,” “common sense,” the “front-back problem,” and “nature of the brand
13   name”). First, Brown does not allege that the packaging contains any “literally false”
14   statements. See id. Brown argues that “consumers are not unreasonable to assume that a
15   Product that lists an assortment of fruit flavors on its front label contains either the actual
16   fruit, fruit concentrate, fruit puree, or fruit essence of the fruit listed.” (Doc. No. 9 at 17.)
17   The court agrees, such a claim might not be dismissed at the motion to dismiss stage. See
18   Williams, 552 F.3d at 936. But this is not that case. The complaint does not allege that
19   the statement the Gummies are “[a]pple, watermelon, tangerine and lemon flavored
20   candies,” or any other statement, is false. To the contrary, the ingredients list indicates that
21   the Gummies contain fruit juice concentrates.
22         Second, common sense dictates that no reasonable consumer would be misled by the
23   Gummies’ packaging. See Brady, 26 Cal. App. 5th at 1172. The complaint fails to
24   plausibly allege that Starbucks’ fruit “flavors” statement would lead a consumer to believe
25   that the Gummies contain only natural ingredients. Starbucks’ statement might lead a
26   consumer to draw conclusions about the product’s fruit flavor ingredients, for example, but
27   would not lead a reasonable consumer to infer that the Gummies contain only natural
28   ingredients. Whether the Gummies contain the fruit flavors listed on its packaging is
                                                     6

                                                                                     18cv2286 JM (WVG)
1    wholly distinct from the question of whether the product contains any artificial ingredients.
2    See Red v. Kraft Foods, Inc., No. CV 10-1028-GW AGRX, 2012 WL 5504011, at *3 (C.D.
3    Cal. Oct. 25, 2012) (cracker packaging that stated “made with real vegetables” and depicted
4    vegetables would not lead a reasonable consumer to believe that the crackers were
5    “healthy” or primarily composed of fresh vegetables); Manchouck v. Mondelez Int’l Inc.,
6    No. 13-cv-2148, 2013 WL 5400285, at *1-3 (N.D. Cal. Sept. 26, 2013), aff’d, 603 F. App’x
7    632 (9th Cir. 2015) (cookie packaging that stated “made with real fruit” when cookies
8    contained fruit puree would not lead reasonable consumer to believe product contained
9    only “real fruit”). Moreover, the term “flavored” implies that the Gummies contain
10   artificial ingredients. Unlike the cases Brown relies on, there are no statements or images
11   on the Gummies’ packaging that suggest the candy contains only natural ingredients. See
12   Allred v. Frito-Lay N. Am., Inc., No. 17-CV-1345 JLS (BGS), 2018 WL 1185227, at *5
13   (S.D. Cal. Mar. 7, 2018) (denying motion to dismiss when packaging stated “[n]o artificial
14   flavors” but product contained malic acid); Allred v. Kellogg Co., No. 17-CV-1354-AJB-
15   BLM, 2018 WL 1158885, at *3 (S.D. Cal. Feb. 23, 2018) (finding a reasonable consumer
16   might “construe the packaging as depicting all natural ingredients and flavors” when it
17   stated “Salt & Vinegar” and “depicted a pile of salt and two bottles, which impliedly
18   contain vinegar,” and salt being sprinkled on the chips). The Gummies are clearly visible
19   to the consumer through the transparent packaging. Nothing about the product itself —a
20   brightly-colored, gelatinous candy—would lead a reasonable consumer to conclude that
21   the Gummies contain only natural ingredients.5
22
23                                                                    

24   5
       In her complaint, Brown repeatedly mischaracterizes the Gummies’ packaging. The
25   packaging, which the court took judicial notice of, contradicts Plaintiff’s allegations that
     the packaging does not disclose the presence of artificial ingredients. (Compl. ¶¶ 21, 42-
26   43, 85.) The ingredients list on the back packaging states that the Gummies contain fumaric
27   acid. (Doc. No. 8-3 at 3.) Plaintiff’s allegations that Starbucks falsely advertised the
     Gummies as “naturally flavored” are similarly misleading. (Compl. ¶ 24.) The Gummies’
28   packaging does not advertise the product as “naturally flavored.” The only reference to
                                                                         7

                                                                                 18cv2286 JM (WVG)
1                   Brown alleges that Starbucks maintains a health and wellness campaign and has
2    acknowledged that customers are looking for healthier snacks. Brown fails to explain what
3    connection, if any, exists between Starbucks’ health and wellness campaign and its use of
4    artificial ingredients.                                      More importantly, nothing in the complaint connects these
5    allegations to Brown or the allegedly deceptive Gummies’ packaging.
6                   Starbucks’ alleged failure to abide by federal and California advertising and food
7    labelling requirements, without more, would not mislead a reasonable consumer. In some
8    cases, violation of a product labelling requirement may highlight or support a claim that
9    the product’s label or the manner of advertising was misleading. But the touchstone of the
10   court’s analysis remains whether the packaging would mislead a reasonable consumer. See
11   Williams, 552 F.3d at 939; Comm. On Children’s Television, Inc. v. Gen. Foods Corp.,
12   35 Cal. 3d 197, 210-11 (1983). Cf. Trazo v. Nestle USA, Inc., No. 5:12-CV-2272 PSG,
13   2013 WL 4083218, at *10 (N.D. Cal. Aug. 9, 2013) (“While regulatory violations might
14   suggest that these statements might be misleading to a reasonable consumer, that alone is
15   not enough to plead a claim under the FAL, CLRA, or the misleading/false advertising
16   prongs of the UCL.”). Here, nothing on the Gummies’ packaging suggests that the candy
17   contains only natural ingredients. Nor has Brown identified any other circumstances that
18   would lead a reasonable consumer to conclude that the Gummies do not contain artificial
19   ingredients. The complaint fails to plausibly allege that a reasonable consumer would
20   simply assume the absence of an artificial ingredients disclosure on the Gummies’ front
21   packaging means the product contains only natural ingredients.
22                  Third, the packaging does not present a “front-back” bait-and-switch problem. See
23   Brady, 26 Cal. App. 5th at 1172. As in Ebner v. Fresh, Inc., “there is no deceptive act to
24   be dispelled” by a disclosure on the front packaging. See Ebner, 838 F.3d at 966 (“Apart
25   from the accurate weight label, there are no other words, pictures, or diagrams adorning
26
                                                                      
27
     “natural flavors” is made in the ingredients list, in conjunction with the complained of
28   “fumaric acid.” (Doc. No. 8-3 at 3.)
                                                                                   8

                                                                                                             18cv2286 JM (WVG)
1    the packaging, as there were in Williams, from which any inference could be drawn or on
2    which any reasonable belief could be based about how much of the total lip product can be
3    accessed by using the screw mechanism.”). As discussed above, nothing on the packaging
4    suggests the Gummies contain only natural ingredients.6
5                   Lastly, Brown does not argue that the nature of the brand name is misleading. See
6    Brady, 26 Cal. App. 5th at 1172. In sum, it is implausible that a reasonable consumer
7    would conclude the Gummies contain only natural ingredients. Accordingly, Brown fails
8    to state a claim under the FAL, CLRA, or UCL.
9           B. Remaining Claims
10                  Brown’s failure to plausibly allege that Starbucks made any misrepresentation or
11   misleading nondisclosure undermines her remaining claims. Brown does not plausibly
12   allege that Starbucks promised, as a basis of the parties’ bargain, that the Gummies would
13   not contain artificial ingredients. See Viggiano v. Hansen Nat. Corp., 944 F. Supp. 2d 877,
14   893 (C.D. Cal. 2013) (“To prevail on a breach of express warranty claim, a plaintiff must
15   prove that the seller (1) made an affirmation of fact or promise or provided a description
16   of its goods; (2) the promise or description formed part of the basis of the bargain; (3) the
17   express warranty was breached; and (4) the breach caused injury to the plaintiff.”).
18   Likewise, Brown fails to state a claim for breach of implied warranties as (1) she does not
19   plausibly allege that the Gummies fail to conform to the promises or affirmations of fact
20   on the label, (2) she does not plausibly allege that Starbucks warranted the Gummies were
21   fit for the specific purpose of “naturally-flavored food product,” and (3) the ingredients list
22   discloses that the Gummies contain fumaric acid. See Cal. Com. Code § 2314(2) (the
23   implied warranty may be violated if (1) the product does not “[p]ass without objection in
24   the trade under the contract description,” (2) is not “fit for the ordinary purposes for which
25                                                                    

26   6
       The parties dispute the effect of the ingredients list on the Gummies’ back packaging,
27   which states that the product contains fumaric acid and other ingredients. The ingredients
     list weighs against Plaintiff, but even without considering the ingredients list, the court
28   concludes that the front packaging would not plausibly mislead a reasonable consumer.
                                                                         9

                                                                                     18cv2286 JM (WVG)
1    such good [is] used,” or (3) does not “[c]onform to the promises or affirmations of fact
2    made on the container or label if any”); Backus v. Biscomerica Corp., No. 16-CV-03916-
3    HSG, 2017 WL 1133406, at *5 (N.D. Cal. Mar. 27, 2017) (plaintiff failed to state claim
4    for breach of implied warranty when cookie packaging disclosed presence of trans fat).
5          For the reasons discussed above, Brown also fails to adequately plead the necessary
6    element of misrepresentation or nondisclosure to support a fraud or fraudulent concealment
7    claim. See Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 990 (2004) (stating
8    that the elements of a fraud claim include a showing of a false representation, concealment,
9    or nondisclosure); Tietsworth v. Sears, 720 F.Supp.2d 1123, 1132-33 (N.D. Cal. 2010)
10   (citing Hahn v. Mirda, 147 Cal. App. 4th 740, 748 (Ct. App. 2007)) (noting that under
11   California law a fraudulent concealment claim must include an allegation that defendant
12   intentionally concealed or suppressed a material fact with the intent to defraud consumers).
13   As to her negligent misrepresentation claim, Brown fails to allege any affirmative
14   representation by Starbucks. See In re Vizio, Inc., Consumer Privacy Litig., 238 F. Supp.
15   3d 1204, 1230 (C.D. Cal. 2017) (citing Lopez v. Nissan N. Am., Inc., 201 Cal. App. 4th
16   572, 596 (Ct. App. 2011)) (“Under California law, ‘[a] negligent misrepresentation claim
17   requires a positive assertion, not merely an omission.’”).
18          In sum, Brown’s complaint is dismissed for failure to state a claim. The court grants
19   Plaintiff leave to amend as it is not entirely clear that amendment would be futile.
20                                        CONCLUSION
21         Starbucks’ Rule 12(b)(6) motion to dismiss is granted. Starbucks’ Rule 12(b)(2)
22   motion to dismiss and motion to strike are denied as moot. Plaintiff may file any amended
23   complaint within fourteen days of this order.
24         IT IS SO ORDERED.
25   DATED: March 1, 2019
                                                     JEFFREY T. MILLER
26
                                                     United States District Judge
27
28
                                                  10

                                                                                    18cv2286 JM (WVG)
